

Exhibit 10.3
INDEMNIFICATION AGREEMENT
This Agreement (this “Agreement”) is entered into as of this day of [•], 2016,
and is effective as of [•], 2016, by and among Ancelux S.A., a Luxembourg
société anonyme (“Ancelux GP”), Ancelux Topco S.C.A., a Luxembourg société en
commandite par actions (“Ancestry Topco”), Ancestry.com LLC, a Delaware limited
liability company (“Ancestry LLC”), Ancestry.com Holdings LLC, a Delaware
limited liability company (“Ancestry Holdings”, and Ancelux GP, Ancestry Topco,
Ancestry LLC and Ancestry Holdings being referred to herein collectively as the
“Company”), and [___________________] (“Indemnitee”).
I.RECITALS
WHEREAS, the board of directors of Ancelux GP (the “Board”) has determined that
an inability to attract and retain qualified persons as members of the Board or
as members of the Operating Committee of Ancestry LLC (the “Operating
Committee”) and the Operating Committee of Ancestry.com Holdings, LLC (each,
“Members”), or as directors and officers of the Company or any other
corporations, limited liability companies, partnerships, joint ventures, trusts
employee benefit plans or other enterprises controlled by the Company
(“Controlled Entities”) is detrimental to the best interests of the Company’s
equityholders and that the Company should act to assure such persons that there
shall be adequate certainty of protection through insurance and indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of the Company;
WHEREAS, the Company and/or its Controlled Entities have adopted provisions in
their certificate of incorporation, bylaws, limited liability company agreement
or other organizational documents, as applicable (the “Organizational
Documents”), providing for indemnification and advancement of expenses of the
Members, directors and officers of the Company or any Controlled Entity to the
fullest extent authorized by Luxembourg law, the General Corporation Law of the
State of Delaware or the Delaware Limited Liability Company Act, as applicable,
and the Company wishes to clarify and enhance the rights and obligations of the
Company and any Controlled Entity and Indemnitee with respect to indemnification
and advancement of expenses;
WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as Members, directors and
officers of the Company or any Controlled Entity, as applicable, and in any
other capacity with respect to the Company or any Controlled Entity, and to
otherwise promote the desirable end that such persons shall resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the Company or any Controlled
Entity, with the knowledge that certain costs, judgments, penalties, fines,
liabilities and expenses incurred by them in their defense of such litigation
are to be borne by the Company or any Controlled Entity and they shall receive
the maximum protection against such risks and liabilities as may be afforded by
applicable law, the Board has determined that the following Agreement is
reasonable and prudent to promote and ensure the best interests of the Company
and its equityholders; and
WHEREAS, the Company desires to have Indemnitee continue to serve as a Member,
director or officer of the Company or any Controlled Entity, as applicable, and
in such other capacity with respect to the Company or any Controlled Entity as
the Company or such Controlled Entity may request, as the case may be, free from
undue concern for unpredictable, inappropriate or unreasonable legal risks and
personal liabilities by reason of Indemnitee acting in good faith in the
performance of Indemnitee’s duty to the Company or any Controlled Entity; and
Indemnitee desires to continue so to serve the Company or any Controlled Entity,
provided, and on the express condition, that he or she is furnished with the
indemnity set forth hereinafter.
II.AGREEMENT
NOW, THEREFORE, in consideration of Indemnitee’s continued service as a Member,
director or officer of the Company or any Controlled Entity, the parties hereto
agree as follows:
1.Service by Indemnitee. Indemnitee shall serve or continue to serve as a
Member, director or officer of the Company or any Controlled Entity faithfully
and to the best of Indemnitee’s ability so long as Indemnitee is duly elected or
appointed and until such time as Indemnitee is removed as permitted by
applicable law or tenders a resignation in writing.




--------------------------------------------------------------------------------





2.Indemnification and Advancement of Expenses. The Company shall indemnify and
hold harmless Indemnitee, and shall pay to Indemnitee in advance of the final
disposition of any Proceeding all Expenses incurred by Indemnitee in defending
any such Proceeding, to the fullest extent authorized by Luxembourg law, the
General Corporation Law of the State of Delaware or the Delaware Limited
Liability Company Act, as applicable, as the same exists or may hereafter be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader rights than said law permitted
the Company to provide prior to such amendment to the fullest extent permitted
by applicable law). Without diminishing the scope of the rights provided by this
Section, the rights of Indemnitee to indemnification and advancement of Expenses
provided hereunder shall include but shall not be limited to those rights
hereinafter set forth, except that no indemnification or advancement of Expenses
shall be paid to Indemnitee:
(a)to the extent expressly prohibited by applicable law or the Organizational
Documents of the Company (provided that no amendment or alteration of such
Organizational Documents after the date hereof shall adversely affect the rights
provided to the Indemnitee under this Agreement to the fullest extent permitted
by applicable law);
(b)for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
provision of the Organizational Documents, or agreement of the Company, any
Controlled Entity or any other company or other enterprise where Indemnitee is
or was serving at the request of the Company, except in respect of any indemnity
exceeding the payment under such insurance, indemnity clause, provision of the
Organizational Documents, or agreement; or
(c)in connection with an action, suit or proceeding, or part thereof (including
claims and counterclaims) initiated by Indemnitee, except a judicial proceeding
or arbitration pursuant to Section 10 of this Agreement to enforce rights under
this Agreement, unless the action, suit or proceeding (or part thereof) was
authorized or ratified by the Operating Committee.
3.Action or Proceedings Other than an Action by or in the Right of the Company.
Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section 3 if Indemnitee was or is a
party or threatened to be made a party to, or was or is otherwise involved in,
any Proceeding (other than an action by or in the name of the Company or any
Controlled Entity) by reason of the fact that Indemnitee is or was a Member,
director or officer of the Company or any Controlled Entity or is or was serving
at the request of the Company or any Controlled Entity as a member, director or
officer of another corporation or of a partnership, joint venture, trust or
other enterprise, including service with respect to an employee benefit plan, or
by reason of anything done or not done by Indemnitee, whether the basis of such
Proceeding is alleged action in an official capacity as a Member, director or
officer or in any other capacity while serving as a Member, director or officer
of the Company or any Controlled Entity. Pursuant to this Section, Indemnitee
shall be indemnified against all expense, liability and loss (including
judgments, fines, ERISA excise taxes or penalties, amounts paid in settlement by
or on behalf of Indemnitee, and Expenses) actually and reasonably incurred or
suffered by Indemnitee in connection with such Proceeding, if Indemnitee met any
applicable standard of conduct set forth in Luxembourg law, the General
Corporation Law of the State of Delaware or the Delaware Limited Liability
Company Act, as applicable.
4.Indemnity in Proceedings by or in the Name of the Company. Except as limited
by Section 2 above, Indemnitee shall be entitled to the indemnification rights
provided in this Section 4 if Indemnitee was or is a party or is threatened to
be made a party to, or was or is otherwise involved in, any Proceeding brought
by or in the name of the Company or any Controlled Entity to procure a judgment
in its favor by reason of the fact that Indemnitee is or was a Member, director
or officer of the Company or any Controlled Entity or is or was serving at the
request of the Company or any Controlled Entity as a member, director or officer
of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan, or by
reason of anything done or not done by Indemnitee, whether the basis of such
Proceeding is alleged action in an official capacity as a Member, director or
officer or in any other capacity while serving as a Member, director or officer
of the Company or any Controlled Entity. Pursuant to this Section, Indemnitee
shall be indemnified against all expense, liability and loss (including
judgments, fines, ERISA excise taxes or penalties, amounts paid in settlement by
or on behalf of Indemnitee, and Expenses) actually and reasonably incurred or
suffered by Indemnitee in connection with such Proceeding if Indemnitee met the
applicable standard of conduct set forth in Luxembourg law, the General
Corporation Law of the State of Delaware or the Delaware Limited Liability
Company Act, as applicable; provided, however, that no such indemnification
shall be made in respect of any claim, issue, or matter as to which Luxembourg
law or Delaware law, as applicable, expressly prohibits such indemnification by
reason of any adjudication of liability of Indemnitee to the Company or any
Controlled Entity, as applicable, unless and only to the extent that the Court
of Chancery of the State of Delaware or the court in which such Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such expense, liability and loss as such court
shall deem proper.


2

--------------------------------------------------------------------------------





5.Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding any limitations of Sections 3 and 4 above, to the extent that
Indemnitee has been successful, on the merits or otherwise, in whole or in part,
in defense of any Proceeding, or in defense of any claim, issue or matter
therein, including, without limitation, the dismissal of any action without
prejudice, or if it is ultimately determined, after all appeals by a court of
competent jurisdiction, that Indemnitee is otherwise entitled to be indemnified
against Expenses, Indemnitee shall be indemnified against all Expenses
reasonably incurred or suffered by Indemnitee in connection therewith.
6.Partial Indemnification. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
expense, liability and loss (including judgments, fines, ERISA excise taxes or
penalties, amounts paid in settlement by or on behalf of Indemnitee, and
Expenses) actually and reasonably incurred or suffered in connection with any
Proceeding, or in connection with any judicial proceeding or arbitration
pursuant to Section 10 to enforce rights under this Agreement, but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such expense, liability and loss actually and
reasonably incurred or suffered to which Indemnitee is entitled.
7.Indemnification for Expenses of a Witness. Notwithstanding any other provision
of this Agreement, to the maximum extent permitted by Luxembourg law, the
General Corporation Law of the State of Delaware or the Delaware Limited
Liability Company Act, as applicable, Indemnitee shall be entitled to
indemnification against all Expenses actually and reasonably incurred or
suffered by Indemnitee or on Indemnitee’s behalf if Indemnitee appears as a
witness or otherwise incurs legal expenses as a result of or related to
Indemnitee’s service as a Member, director or officer of the Company or any
Controlled Entity, in any threatened, pending or completed action, suit or
proceeding, whether of a civil, criminal, administrative, investigative,
legislative or other nature, to which Indemnitee neither is, nor is threatened
to be made, a party.
8.Determination of Entitlement to Indemnification. To receive indemnification
under this Agreement, Indemnitee shall submit a written request to the General
Counsel or Chairperson of the Audit Committee of Ancestry LLC. Such request
shall include documentation or information which is necessary for such
determination and which is reasonably available to Indemnitee. Upon written
request by Indemnitee for indemnification pursuant to Sections 3, 4, 5, 6 or 7
the entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination: (a) the
Operating Committee by a majority vote of Disinterested Members, whether or not
such majority constitutes a quorum; (b) a committee of Disinterested Members
designated by a majority vote of such Members, whether or not such majority
constitutes a quorum; (c) if there are no Disinterested Members, or if the
Disinterested Members so direct, by Independent Counsel in a written opinion to
the Operating Committee, a copy of which shall be delivered to Indemnitee; (d)
the equityholders of the Company; or (e) in the event that a Change in Control
has occurred, by Independent Counsel in a written opinion to the Operating
Committee, a copy of which shall be delivered to Indemnitee. Such Independent
Counsel shall be selected by the Operating Committee and approved by Indemnitee,
except that in the event that a Change in Control has occurred, Independent
Counsel shall be selected by Indemnitee. Upon failure of the Operating Committee
so to select such Independent Counsel or upon failure of Indemnitee so to
approve (or so select, in the event a Change in Control has occurred), such
Independent Counsel shall be selected upon application to a court of competent
jurisdiction. The determination of entitlement to indemnification shall be made,
and such indemnification shall be paid in full by the Company, not later than 60
calendar days after receipt by the Company of a written request for
indemnification. Any amounts incurred by Indemnitee in connection with a request
for indemnification or payment of Expenses hereunder, under any other agreement,
any provision of the Company’s Organizational Documents or any directors’ and
officers’ liability insurance, shall be borne by the Company. The Company hereby
indemnifies Indemnitee for any such amounts and agrees to hold Indemnitee
harmless therefrom irrespective of the outcome of the determination of
Indemnitee’s entitlement to indemnification. If the person making such
determination shall determine that Indemnitee is entitled to indemnification as
to part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues or
matters at issue at the time of the determination.
9.Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of Indemnitee’s written request for
indemnification, advise in writing the Operating Committee or such other person
or persons empowered to make the determination as provided in Section 8 that
Indemnitee has made such request for indemnification. Upon making such request
for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in
making any determination contrary to such presumption. If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 60 calendar days after
receipt by the Company of such request, a requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification. The termination of any Proceeding described in
Sections 3 or 4 by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that Indemnitee has not met the applicable standard of conduct set
forth in Luxembourg law, the General Corporation Law of the State of Delaware or
the Delaware Limited Liability Company Act, as applicable; or (b) otherwise
adversely affect the rights of Indemnitee to indemnification except as may be
provided herein.


3

--------------------------------------------------------------------------------





10.Remedies of Indemnitee in Cases of Determination Not to Indemnify or to
Advance Expenses; Right to Bring Suit. In the event that a determination is made
that Indemnitee is not entitled to indemnification hereunder or if payment has
not been timely made following a determination of entitlement to indemnification
pursuant to Sections 8 and 9, or if Expenses have not been timely paid pursuant
to Section 15, Indemnitee may at any time thereafter bring suit against the
Company in a court of competent jurisdiction in Luxembourg or the State of
Delaware, as applicable, of entitlement to such indemnification or advancement
of Expenses. Alternatively, Indemnitee at Indemnitee’s option may seek an award
in an arbitration to be conducted by a single arbitrator pursuant to the rules
of the American Arbitration Association, such award to be made within 60
calendar days following the filing of the demand for arbitration. The Company
shall not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration or any other claim. In (a) any suit or arbitration brought by
Indemnitee to enforce a right to indemnification hereunder (but not in a suit or
arbitration brought by Indemnitee to enforce a right to an advancement of
Expenses) it shall be a defense that, and (b) any suit brought by the Company to
recover an advancement of Expenses pursuant to the terms of an undertaking, the
Company shall be entitled to recover such Expenses in the event of a final
judicial decision from which there is no further right to appeal that,
Indemnitee has not met the applicable standard for indemnification set forth in
Luxembourg law, the General Corporation Law of the State of Delaware or the
Delaware Limited Liability Company Act, as applicable. Neither the failure of
the Company (including the Disinterested Members, a committee of Disinterested
Members, Independent Counsel, or its stockholders) to have made a determination
prior to the commencement of such suit that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct set forth in Luxembourg law, the General Corporation Law of the State
of Delaware or the Delaware Limited Liability Company Act, as applicable, nor an
actual determination by the Company (including the Disinterested Members, a
committee of Disinterested Members, Independent Counsel, or its stockholders)
that Indemnitee has not met such applicable standard of conduct shall create a
presumption that Indemnitee has not met the applicable standard of conduct or,
in the case of such a suit brought by Indemnitee, be a defense to such suit. In
any suit brought by Indemnitee to enforce a right to indemnification or to an
advancement of Expenses hereunder, or brought by the Company to recover an
advancement of Expenses pursuant to the terms of an undertaking, the burden of
proving that Indemnitee is not entitled to by indemnified, or to such
advancement of Expenses, under this Section 10 or otherwise, shall be on the
Company. If a determination is made or deemed to have been made pursuant to the
terms of Section 8 or 9 that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination and is precluded from asserting
that such determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any court or before any arbitrator pursuant to
this Section 10 that the Company is bound by all the provisions of this
Agreement and is precluded from making any assertions to the contrary. If the
court or arbitrator shall determine that Indemnitee is entitled to any
indemnification or payment of Expenses hereunder, the Company shall pay all
Expenses actually and reasonably incurred by Indemnitee in connection with such
adjudication or award in arbitration (including, but not limited to, any
appellate proceedings), and in any suit brought by the Company to recover an
advancement of Expenses pursuant to the terms of an undertaking, the Company
shall pay all Expenses actually and reasonably incurred by Indemnitee in
connection with such suit to the extent Indemnitee has been successful, on the
merits or otherwise, in whole or in part, in defense of such suit.
11.Non-Exclusivity of Rights.
(a)The rights to indemnification and to the advancement of Expenses provided by
this Agreement shall not be deemed exclusive of any other right that the
Indemnitee may now or hereafter acquire under any law, agreement, vote of
equityholders or Disinterested Members, provisions of the Organizational
Documents or otherwise.
(b)Given that certain Jointly Indemnifiable Claims by reason of the service of
Indemnitee as a Member, director or officer of the Company or any Controlled
Entity, as applicable, or by reason of any action alleged to have been taken or
omitted in any such capacity, the Company acknowledges and agrees that the
Company shall, and to the extent applicable shall cause the Controlled Entities
to, be fully and primarily responsible for the payment to the Indemnitee in
respect of indemnification or advancement of Expenses in connection with any
such Jointly Indemnifiable Claim, pursuant to and in accordance with (as
applicable) the terms of (i) the Luxembourg law, the General Corporation Law of
the State of Delaware or the Delaware Limited Liability Company Act, as
applicable, (ii) the Organizational Documents, (iii) this Agreement, (iv) any
other agreement between the Company or any Controlled Entity and the Indemnitee
pursuant to which the Indemnitee is indemnified, (v) the laws of the
jurisdiction of incorporation or organization of any Controlled Entity and/or
(vi) the Organizational Documents of any Controlled Entity ((i) through (vii)
collectively, the “Indemnification Sources”), irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-Related Entities. Under no
circumstance shall the Company or any Controlled Entity be entitled to any right
of subrogation or contribution by the Indemnitee-Related Entities and no right
of advancement or recovery the Indemnitee may have from the Indemnitee-Related
Entities shall reduce or otherwise alter the rights of the Indemnitee or the
obligations of the Company or any Controlled Entity under the Indemnification
Sources. In the event that any of the Indemnitee-Related Entities shall make any
payment to the Indemnitee in respect of indemnification or advancement of
Expenses with respect to any Jointly Indemnifiable Claim, (A) the Company shall,
and to the extent applicable shall cause the Controlled Entities to, reimburse
the Indemnitee-Related Entity making such payment to the extent of such payment
promptly upon written demand from such


4

--------------------------------------------------------------------------------





Indemnitee-Related Entity, (B) to the extent not previously and fully reimbursed
by the Company and/or any Controlled Entity pursuant to clause (A), the
Indemnitee-Related Entity making such payment shall be subrogated to the extent
of the outstanding balance of such payment to all of the rights of recovery of
the Indemnitee against the Company and/or any Controlled Entity or under any
insurance policy, as applicable, and (C) Indemnitee and the Company and, as
applicable, any Controlled Entity shall execute all papers reasonably required
and shall do all things that may be reasonably necessary to secure such rights,
including the execution of such documents as may be necessary to enable the
Indemnitee-Related Entities effectively to bring suit to enforce such rights.
The Company and Indemnitee agree that each of the Indemnitee-Related Entities
shall be third-party beneficiaries with respect to this Section 11(b), entitled
to enforce this Section 11(b) as though each such Indemnitee-Related Entity were
a party to this Agreement. The Company shall cause each of the Controlled
Entities to perform the terms and obligations of this Section 11(b) as though
each such Controlled Entity was a party to this Agreement.
(c)For purposes of Section 11(b), the following terms shall have the following
meanings:
(i) The term “Indemnitee-Related Entities” means any company, corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise (other than the Company, any Controlled Entity or the
insurer under and pursuant to an insurance policy of the Company or any
Controlled Entity) from whom an Indemnitee may be entitled to indemnification or
advancement of Expenses with respect to which, in whole or in part, the Company
or any Controlled Entity may also have an indemnification or advancement
obligation.
(ii) The term “Jointly Indemnifiable Claims” shall be broadly construed and
shall include, without limitation, any Proceeding for which the Indemnitee shall
be entitled to indemnification or advancement of Expenses from both (i) the
Company and/or any Controlled Entity pursuant to the Indemnification Sources, on
the one hand, and (ii) any Indemnitee-Related Entity pursuant to any other
agreement between any Indemnitee-Related Entity and the Indemnitee pursuant to
which the Indemnitee is indemnified, the laws of the jurisdiction of
incorporation or organization of any Indemnitee-Related Entity and/or the
certificate of incorporation, certificate of organization, bylaws, partnership
agreement, operating agreement, certificate of formation, certificate of limited
partnership or other organizational or governing documents of any
Indemnitee-Related Entity, on the other hand.
12.Expenses to Enforce Agreement. In the event that Indemnitee is subject to or
intervenes in any action, suit or proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication or award
in arbitration to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee, if Indemnitee prevails in whole or in
part in such action, suit or proceeding, shall be entitled to recover from the
Company and shall be indemnified by the Company against any Expenses actually
and reasonably incurred by Indemnitee.
13.Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a Member,
director or officer of the Company or any Controlled Entity or is serving at the
request of the Company or any Controlled Entity as a member, director or officer
of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan, and
shall continue thereafter with respect to any possible claims based on the fact
that Indemnitee was a Member, director or officer of the Company or any
Controlled Entity or was serving at the request of the Company or any Controlled
Entity as a member, director or officer of another corporation or of a
partnership, joint venture, trust or other enterprise, including service with
respect to an employee benefit plan. This Agreement shall be binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of Indemnitee’s heirs, executors and
administrators.
14.Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee shall, if a claim in respect thereof is to
be made against the Company under this Agreement, notify the Company in writing
of the commencement thereof; but the omission so to notify the Company shall not
relieve it from any liability that it may have to Indemnitee. Notwithstanding
any other provision of this Agreement, with respect to any such Proceeding of
which Indemnitee notifies the Company:
(a)The Company shall be entitled to participate therein at its own expense; and


5

--------------------------------------------------------------------------------





(b)Except as otherwise provided in this Section 14(b), to the extent that it may
wish, the Company, jointly with any other indemnifying party similarly notified,
shall be entitled to assume the defense thereof, with counsel satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election so to
assume the defense thereof, the Company shall not be liable to Indemnitee under
this Agreement for any expenses of counsel subsequently incurred by Indemnitee
in connection with the defense thereof except as otherwise provided below.
Indemnitee shall have the right to employ Indemnitee’s own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of the defense of such Proceeding or (iii) the Company shall not within
60 calendar days of receipt of notice from Indemnitee in fact have employed
counsel to assume the defense of the Proceeding, in each of which cases the fees
and expenses of Indemnitee’s counsel shall be at the expense of the Company. The
Company shall not be entitled to assume the defense of any Proceeding brought by
or on behalf of the Company or as to which Indemnitee shall have made the
conclusion provided for in (ii) above; and
(c)The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Proceeding effected without the
Company’s written consent, or for any judicial or arbitral award if the Company
was not given an opportunity, in accordance with this Section 14, to participate
in the defense of such Proceeding. The Company shall not settle any Proceeding
in any manner that would impose any penalty or limitation on or disclosure
obligation with respect to, or may adversely affect the defense of, Indemnitee
without Indemnitee’s prior written consent. Neither the Company nor Indemnitee
shall unreasonably withhold its consent to any proposed settlement.
15.Advancement of Expenses. All Expenses incurred by Indemnitee in advance of
the final disposition of any Proceeding shall be paid by the Company or any
Controlled Entity at the request of Indemnitee. To receive payment of Expenses
under this Agreement, Indemnitee shall submit a written request to the Corporate
Secretary of the Company. Such request shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be accompanied by an undertaking, by
or on behalf of Indemnitee, to repay all amounts so advanced if it shall
ultimately be determined, by final judicial decision from which there is no
further right to appeal, that Indemnitee is not entitled to be indemnified for
such Expenses by the Company as provided by this Agreement or otherwise.
Indemnitee’s undertaking is not required to be secured. Each such payment of
Expenses shall be made within 20 calendar days after the receipt by the Company
of such written request. Indemnitee’s entitlement to such Expenses shall include
those incurred in connection with any action, suit or proceeding by Indemnitee
seeking a judgment in court or an adjudication or award in arbitration pursuant
to Section 10 of this Agreement (including the enforcement of this provision) to
the extent the court or arbitrator shall determine that Indemnitee is entitled
to payment of Expenses hereunder.
16.Insurance. The Company or any Controlled Entity may maintain insurance
against liability arising out of this Agreement or otherwise.
17.Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
or a Controlled Entity provide protection to Indemnitee to the fullest
enforceable extent. This Agreement shall supersede and replace any prior
indemnification agreements entered into by and between the Company or any
Controlled Entity and Indemnitee and any such prior agreements shall be
terminated upon execution of this Agreement.
18.Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.


6

--------------------------------------------------------------------------------





19.Definitions. For purposes of this Agreement:
(a)“Change in Control” means a change in control of the Company occurring after
the date of this Agreement of a nature that would be required to be reported in
response to Item 5.01 of Current Report on Form 8-K (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) whether or not the Company
is then subject to such reporting requirement; provided, however, that, without
limitation, a Change in Control shall be deemed to have occurred if after the
date of this Agreement (i) any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) who is not a controlling stockholder as of the
date of this Agreement becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding securities without the prior approval of at least two-thirds of the
members of the Operating Committee (or other governing body, as applicable) in
office immediately prior to such person attaining such percentage, (ii) the
Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Operating Committee (or other governing body, as applicable) in office
immediately prior to such transaction or event constitute less than a majority
of the Operating Committee (or other governing body, as applicable) thereafter
or (iii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Operating Committee (or other governing
body, as applicable) (including for this purpose any new Member or director
whose election or nomination for election by the Company’s equityholders was
approved by a vote of at least two-thirds of the Members or directors then still
in office who were Members or directors at the beginning of such period) cease
for any reason to constitute at least a majority of the Operating Committee (or
other governing body, as applicable).
(b)“Disinterested Member” means a Member who is not or was not a party to the
Proceeding in respect of which indemnification is being sought by Indemnitee.
(c)“Expenses” includes, without limitation, expenses incurred in connection with
the defense or settlement of any and all investigations, judicial,
administrative or legislative proceedings and appeals, attorneys’ fees, witness
fees and expenses, fees and expenses of accountants and other advisors,
retainers and disbursements and advances thereon, the premium, security for, and
other costs relating to any bond (including cost bonds, appraisal bonds or their
equivalents), and any expenses of establishing a right to indemnification or
advancement under Sections 8, 10, 12 and 15 above but shall not include the
amount of judgments, fines, ERISA excise taxes or penalties actually levied
against Indemnitee or any amounts paid in settlement by or on behalf of
Indemnitee.
(d)“Independent Counsel” means a law firm or a member of a law firm that neither
is presently nor in the past five years has been retained to represent: (i) the
Company or Indemnitee in any matter material to either such party, or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s right to
indemnification under this Agreement.
(e)“Proceeding” means any action, suit, arbitration, alternative dispute
mechanism, inquiry, administrative or legislative hearing, investigation or any
other actual, threatened or completed proceeding, for which indemnification is
not prohibited under Sections 2(a)-(d), including any and all appeals, whether
civil, criminal, administrative or investigative, to which Indemnitee was or is
made a party or is threatened to be made a party or is otherwise involved by
reason of the fact that Indemnitee is or was a Member, director or officer of
the Company or any Controlled Entity or is or was serving at the request of the
Company or any Controlled Entity as a member, director or officer of another
corporation or of a partnership, joint venture, trust or other enterprise,
including service with respect to an employee benefit plan.
20.Other Provisions.
(a)This Agreement shall be interpreted and enforced in accordance with the laws
of Delaware.
(b)This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.
(c)This Agreement shall not be deemed an employment contract between the Company
or any Controlled Entity and any Indemnitee who is an officer of the Company,
and, if Indemnitee is an officer of the Company or any Controlled Entity,
Indemnitee specifically acknowledges that Indemnitee may be discharged at any
time for any reason, with or without cause, and with or without severance
compensation, except as may be otherwise provided in a separate written contract
between Indemnitee and the Company or any Controlled Entity, as applicable.


7

--------------------------------------------------------------------------------





(d)In the event of payment under this Agreement, the Company and its Controlled
Entity shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company or any Controlled Entity
effectively to bring suit to enforce such rights.
(e)This Agreement may not be amended, modified or supplemented in any manner,
whether by course of conduct or otherwise, except by an instrument in writing
specifically designated as an amendment hereto, signed on behalf of each party.
No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.
[Signature pages follow]


8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
ANCELUX S.A R.L.
 
 
By:
 
 
Name:
 
Title:
 
 
ANCELUX TOPCO S.C.A.
 
 
By:
 
 
Name:
 
Title:
 
 
 
ANCESTRY.COM LLC
 
 
By:
 
 
Name:
 
Title:
 
 
 
ANCESTRY.COM HOLDINGS LLC
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 
 





[Signature Page to Indemnification Agreement]

--------------------------------------------------------------------------------





INDEMNITEE
____________________________________









[Signature Page to Indemnification Agreement]